Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application has the effective filing date of 03/09/2016 according to the priority chain of record.
Response to Restriction/Election Requirement
Per Applicant’s response filed on 04/27/2022, the Applicant’s election of claims 1-19 is treated as without traverse since the Applicant did not make any specific arguments.
Non-elected claim 20 is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 10-12 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markvicka et al. US 2013/0345717 A1 (hereinafter “Markvicka”).
Regarding claim 1, Markvicka discloses a system (robotic device 8) comprising:
at least one elongate surgical arm (device body 10) comprising at least two surgical arm gears (bearing housing 64 for coupling with left and right arms 20 and 30, see [0132]), said gears being coaxial with a long axis of said surgical arm (as shown in Figs. 3A-7) and effective to move at least a portion of said surgical arm when rotated ([0132] “…the bevel gear 92 is rotationally coupled to the link 102, which is operably coupled to the right arm 30 of the device 8 as described in further detail below. Thus, the link 102 couples the device body 10 to the right arm 30 such that actuation of the motor 60B results in actuation of some portion or component of the right arm 30. The link 102 is supported by bearings 90A, 90B, which are coupled to the housing 64 as best shown in FIGS. 9A and 9B”);
a motor unit (motor housing 50) comprising at least two motor gears (gear housing 62, , each of 60B-1 and 60B-2 having a motor gear 68) which actuate movement of said at least two surgical arms gears (right and left motor assemblies 60A and 60B); said motor unit (50) comprising a housing (motor housing 50) shaped and sized (motor gear openings 69) to receive at least a segment of said surgical arm therein to position said motor unit gears and said surgical arms gears in operable contact with each other ([0132-0133]).
Regarding claim 2, Markvicka discloses the system according to claim 1, wherein said motor unit housing (50) comprises at least one elongate recess (69) shaped and sized for receiving said segment of said elongate surgical arm which includes said surgical arm gears, said elongate recess extending along a longitudinal face of said housing. (see Figs. 6A, 6B and 7: 69; see [0129])
Regarding claim 3, Markvicka discloses the system according to claim 2, wherein said motor gear (68) is positioned alongside said elongate recess to contact said surgical arm gear (102 of arm 30) when said surgical arm segment is fully received within said elongate recess. ([0128, 0132-0133] and as shown in Figs. 9A-9B)  
Regarding claim 4, Markvicka discloses the system according to claim 1, wherein said motor unit housing (50) comprises four longitudinal faces defining a rectangular cross section. (housing 50 as illustrated in Figs. 3A-5B)
Regarding claim 5, Markvicka discloses the system according to claim 1, wherein a length of said surgical arm segment which is received within said motor unit housing forms 20-50% of a total length of said surgical arm, as measured along said long axis of said surgical arm.  (as shown in Fig. 25 and [0170-0172]; also see an exemplary arm described in [0184-0185] and Fig. 35, the portion inserted is about 50% of the entire length of the right arm 530)
Regarding claim 6, Markvicka discloses the system according to claim 1, wherein said surgical arm comprises a proximal portion including a rigid tubular support portion (rigid portion 802; [0200]), and a distal portion including at least one flexible portion ([0201] flexible as a result of insufflation) configured to bend.  
Regarding claim 7, Markvicka discloses the system according to claim 6, wherein at least one of said surgical arm gears is configured to bend said flexible portion when rotated. (see [0120, 0180] rotation/bending/roll action of distal joint shown in Fig. 1C: theta.4 and Fig.33: theta.5)
Regarding claim 10, Markvicka discloses the system according to claim 1, wherein said motor unit comprises one or more clamping hammers (clamp 70, or clamp 146) which hold said surgical arm segment within said housing. ([0129] and Fig. 7; or [0139] and Figs. 13A-13E)
Regarding claim 11, Markvicka discloses the system according to claim 2, wherein said motor unit housing comprises a cover (housing cover 52; 124; 204) extending along at least a portion of said longitudinal face which includes said elongate recess (as shown in Figs. 4A-5B; and Figs.18A-18B).  
Regarding claim 12, Markvicka discloses the system according to claim 2, wherein said surgical arm segment comprises a plurality of gears aligned axially along a long axis of said surgical arm (gears 92, 96; see Figs. 9A-9B), and wherein said motor unit comprises a plurality of motor gears (bearings 90A, 90B) aligned alongside said elongate recess, each of said motor gears positioned to at least one of rotate or interfere with rotation of at least one of said surgical arm gears ([0132] and Figs. 9A-9B).  
Regarding claim 17, Markvicka discloses a motor unit (motor 50) for actuating movement of at least one surgical arm (surgical arms 20, 30), comprising: 
a housing (motor housing 50) defining at least one elongate recess (motor gear openings 69) for receiving at least a segment of an elongate surgical arm ([0132-0133]), said elongate recess (69) extending along a longitudinal face of said housing (see Figs. 6A, 6B and 7: 69; see [0129]); and 
a plurality of motor gears (gear housing 62, each of 60B-1 and 60B-2 having a motor gear 68) positioned within said housing and aligned alongside said elongate recess ([0128, 0132-0133] and as shown in Figs. 9A-9B).  
Regarding claim 18, Markvicka discloses the motor unit according to claim 17, comprising a flap shaped and sized for covering an opening of said elongate recess. (see Figs. 3A-3B housing cover flap 52 would cover the recess openings 69 when assembled as shown in Figs. 6A-6B )  
Regarding claim 19, Markvicka discloses the motor unit according to claim 17, comprising circuitry configured for actuating closure and locking of said flap in place when a surgical arm segment is fully received within said elongate recess. (see rejection to claim 18 above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Markvicka as applied to claim 1 above.
Regarding claim 8, Markvicka discloses the system according to claim 1, comprising at least two motor units ([0129]and Figs. 6A-7: 60A, 60B; [0134, 0137] and Figs. 11A-11C: 142, 143;  [0147] and Figs. 19A-20B: 206, 208) and at least two surgical arms (left and right surgical arms), each of said surgical arms received within one of said motor units respectively ([0129, 0134, 0137, 0147]); wherein each of said motor unit comprises a housing defining an elongate recess for receiving said surgical arm (Fig.5A: motor housing 50, Fig. 10A-10B: motor housing 128, also see Figs. 18A-18B: housing 202).
Markvicka discloses the motors 60A and 60B are attached to each other via a common housing as shown in Fig. 7 and [0126], but does not explicitly disclose wherein said elongate recesses of said at least two motor units are located a lateral distance of less than 20 mm from each other, when said at least two motor units are attached to each other. However, the lateral distance between each of the motor units is a mere design choice at the time of filing. Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of invention to try and/or adjust the lateral distance between motor units 60A and 60B such that it is less than 20mm; the motivation to make this design choice is based on routine optimization in the field. 
Regarding claim 9, Markvicka discloses the system according to claim 8, wherein an attachment between said at least two motor units comprises an interference fit coupling including respective protrusions and indentations. ([0138, 0139, 0147, 0150: last sentence of each para.] any known coupling or secure mechanism, including friction fit described in [0125: last sentence]).
Regarding claim 14, Markvicka discloses the system according to claim 1, but does not explicitly disclose wherein a largest cross sectional dimension of said motor unit housing is at most 70% larger than a cross-sectional diameter of said surgical arm. However, the specific cross-sectional size of the motor unit is a design choice at the time of invention. Markvicka notes that surgical devices with a smaller profile is generally desirable so that smaller incisions can be made at the time of surgery (Markvicka: Abstract-last sentence “small profile”). Thus, a person of ordinary skill in the art would have been motivated to try to make the motor unit to have a smaller cross sectional dimension such that it is at most 70% larger than a cross-sectional diameter of said surgical arm, the motivation is routine optimization to make to make a smaller profile device for easier control and for better surgical outcomes. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Markvicka as applied to claim 1 above, and in view of Miller et al. US 2008/0045847 A1 (hereinafter “Miller”).
Regarding claim 13, Markvicka discloses the system according to claim 1, but does not disclose wherein a diameter of each of said surgical arm gears is smaller than a diameter of each of said motor gears, so that a speed of rotation of said surgical arm gear is higher than that of the motor gear driving its rotation. However, Miller, another prior art reference in the analogous art of surgical arms, discloses a motor gear assembly having larger dimensions compare to the gear size of the arm; see [0135] size ration between 10:1 and 30:1. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the surgical arm gears are smaller than the motor gears in view of Miller, the motivation is such that the rotation speeds are higher during- which is necessary during emergency medical procedures (Miller: [0135]).

Claim Objections
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Poon et al. US 2016/0166343 A1, Fig.2 illustrates a robotic surgical arm having a motor unit with two recesses- each for holding and controlling a respective surgical arm. Each robotic arm is bendable as shown in Figs. 3-4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
September 28, 2022